Citation Nr: 0328984	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has legal entitlement to nonservice-
connected benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel

INTRODUCTION

Verification of the appellant's alleged service is the issue 
in this case.  He alleges service from August 1942 to October 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 decision by the Department of Veterans 
Affairs (VA) Manila Regional Office (RO).  The RO denied the 
appellant's claim for non-service-connected pension benefits 
on the basis that the type of service he contends that he had 
does not render him eligible for non-service-connected 
pension benefits.

Although in his application, the appellant checked a box 
indicating that he was applying only for pension, not 
compensation, in his May 2002 notice of disagreement, the 
appellant contended that he has a mental illness which he 
incurred during the war.  To the extent that this may be 
construed as a claim for service-connected compensation 
benefits, it is referred to the RO for appropriate action.


REMAND

The claimant contends that he is entitled to nonservice-
connected pension because he maintains that he served in the 
U. S. Armed Forces.  However, he submitted a document from 
the War Department indicating guerrilla service.  Because 
those who only had guerrilla service are not eligible for VA 
pension benefits, the RO denied his claim.  However, it 
appears that the RO simply accepted the document from the War 
Department and the appellant's own contentions regarding the 
type of service he had as true, without attempting to verify 
through the service department what, if any, service the 
veteran had.

Thus, the record as it stands currently is inadequate for the 
purpose of rendering an informed decision.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the claimant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Furthermore, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was recently signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102.  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board construes this to mean that 
VA will assist a claimant in verifying alleged service 
through official channels to determine his eligibility or 
ineligibility for claimed benefits, and that VA will provide 
the claimant with an explanation of the procedures it 
followed in effort to verify his service with the service 
department and to determine his eligibility for benefits.

Subsequently, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339, (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. § 
19.9(a)(2) was inconsistent with 38 U.S.C. § 7104(a).  The 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) because, 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. § 
19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
claimant of the requisite time allowed to respond to a VCAA 
notice.  

Therefore, in light of the above, the Board hereby requests 
that the following development be completed:

1.  Notify the claimant of the new 
provisions of the VCAA, inform him of his 
right to submit new evidence, describe 
the type of evidence needed to 
substantiate his claim, and provide a 
discussion of the relative duties of VA 
and the claimant in obtaining relevant 
evidence.  Review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  Request that the service department 
verify the claimant's service status, if 
any, to determine his eligibility for 
non-service-connected pension benefits.  
Follow all appropriate procedures to 
verify the claimant's service status 
through the service department.  Inform 
the veteran of the procedures undertaken 
to verify his service, if any.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again adjudicate 
the claim for non-service-connected 
pension.  If the benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




